Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2018, and 12/19/2018 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1-13 are allowed.
The most pertinent prior arts are “Yasushi JP 06165845”, “Naotaka JP 201340991 and “Hiruma US 20060215853”. 
As to claim 1, the Yasushi reference teaches “a motion measurement apparatus, comprising: a detector unit that is to be attached to a detection target and detects velocity-related information; a controller unit that extracts a motion feature amount including one or a plurality of kinematic physical quantities of the detection target on 
The Naotaka reference also teaches “the velocity-related information being related to temporal changes in velocities in three-axis directions of the detection target being in motion in a space”. 
The Hiruma reference also teaches “wherein the controller unit includes a first sound signal generation circuit and a second sound signal generation circuit, wherein the first sound signal generation circuit generates a first sound signal to the output unit in a case that the motion feature amount is larger than a predetermined value, and wherein the second sound signal generation circuit generates a second sound signal to the output unit in a case that the motion feature amount is equal to or smaller than the predetermined value”.
The prior arts do not teach the amended claim of “the predetermined value of the at least one kinematic physical quantity”. The amended claim has unique limitations and differentiates itself from prior claim limitations. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Yasushi, Naotaka and Hiruma to arrive at the claimed invention. The 

As to claim 10, the Yasushi reference teaches “an information processing apparatus, comprising a controller unit that extracts a motion feature amount including one or a plurality of kinematic physical quantities of a detection target being in motion in a space on the basis of velocity-related information, the velocity-related information being related to temporal changes in velocities in three-axis directions of the detection target, and generates a control signal for controlling an output unit capable of generating a perceivable measurement signal, the perceivable measurement signal changing depending on the motion feature amount, wherein the controller unit includes a first sound signal generation circuit and a second sound signal generation circuit, wherein the first sound signal generation circuit generates a first sound signal to the output unit in a case that the motion feature amount is larger than a predetermined value of at least one kinematic physical quantity”. 
The Hiruma reference also teaches “wherein the controller unit includes a first sound signal generation circuit and a second sound signal generation circuit, wherein the first sound signal generation circuit generates a first sound signal to the output unit in a case that the motion feature amount is larger than a predetermined value, and wherein the second sound signal generation circuit generates a second sound signal to 
The prior arts do not teach the amended claim of “the predetermined value of the at least one kinematic physical quantity”. The amended claim has unique limitations and differentiates itself from prior claim limitations. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Yasushi and Hiruma to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 3, Paragraph 8; Page 7, Paragraph 18 in the filed specification and on page 7 of the filed remarks.

As to claim 12, the Yasushi reference teaches “an information processing apparatus, comprising: a controller unit that extracts a motion feature amount including one or a plurality of kinematic physical quantities of a detection target being in motion in a space on the basis of velocity-related information, the velocity-related information being related to temporal changes in velocities in three-axis directions of the detection target; and an output unit that generates a perceivable measurement signal, the perceivable measurement signal changing depending on the motion feature amount”. 
The Hiruma reference also teaches “wherein the controller unit includes a first sound signal generation circuit and a second sound signal generation circuit, wherein 
The prior arts do not teach the amended claim of “the predetermined value of the at least one kinematic physical quantity”. The amended claim has unique limitations and differentiates itself from prior claim limitations. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Yasushi and Hiruma to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 3, Paragraph 8; Page 7, Paragraph 18 in the filed specification and on page 7 of the filed remarks.

As to claim 13, the Yasushi reference teaches “a motion measuring method, comprising: acquiring velocity-related information, the velocity-related information being related to temporal changes in velocities in three-axis directions of a detection target being in motion in a space; extracting, by a controller unit, a motion feature amount including one or a plurality of kinematic physical quantities of the detection 
The Hiruma reference also teaches “wherein the controller unit includes a first sound signal generation circuit and a second sound signal generation circuit, wherein the first sound signal generation circuit generates a first sound signal to the output unit in a case that the motion feature amount is larger than a predetermined value, and wherein the second sound signal generation circuit generates a second sound signal to the output unit in a case that the motion feature amount is equal to or smaller than the predetermined value”.
The prior arts do not teach the amended claim of “the predetermined value of the at least one kinematic physical quantity”. The amended claim has unique limitations and differentiates itself from prior claim limitations. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Yasushi and Hiruma to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 3, Paragraph 8; Page 7, Paragraph 18 in the filed specification and on page 7 of the filed remarks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/LAL C MANG/            Examiner, Art Unit 2863                                                                                                                                                                                            

/TARUN SINHA/            Primary Examiner, Art Unit 2863